DELTA OIL & GAS, INC. BYLAWS AS AMENDED AND RESTATED ADOPTED BY RESOLUTION OF THE BOARD OF DIRECTORS ON MARCH 8, 2010 BYLAWS OF DELTA OIL & GAS, INC. AS AMENDED AND RESTATED MARCH 8, 2010 BYLAWS OF Delta Oil & Gas, Inc. ARTICLE I Offices 1.Business Offices.The principal office of the Corporation shall be located at 555 E. 10th Ave., Suit 101, Denver, Colorado 80203, and the Corporation may have one or more offices at such place or places within or without the U. S. continent as the Board of Directors may from time to time determine or as the business of the Corporation may require. 2.Registered Office.The registered office of the Corporation shall be as set forth in the Articles of Incorporation, unless changed as provided by the Colorado Corporation Code. ARTICLE
